Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 10/07/2021. 
The allowed claims are 1, 3, 6, 7, 8, 9, 10, 13-20. 
Claims cancelled by applicant are 2, 4, 5, 11, 12.

Election/Restrictions
Claims 16 and 17 have been rejoined due to their dependence from an allowable claim.
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is JP 2010-002137 to Fujiyoshi in view of US 2009/0288713 to Hirakata and JP 2007-178026 to Watabe.  Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, the controller performs the second control to bring the refrigerant releaser into the open state, the controller performs the second control after performing the first control, and the refrigerant releaser is a fusible plug that melts by heat at a predetermined first temperature or more so as to be brought into the open state, the heat source side circuit of the refrigeration apparatus further comprising: a heater configured to directly or independently apply heat to the fusible plug, and a heating temperature detector configured to detect a temperature of the heater, wherein 
Wherein the controller performs a first control and a second control when the refrigerant leak detector detects a refrigerant leak at the usage-side circuit, the controller performs the first control to bring the first control valve into the closed state, the controller performs the second control to bring the refrigerant releaser into the open state, the controller performs the second control after performing the first control.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763